             Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SANTOS MARTINEZ RAMOS
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                          Civil Action No. __________________

 JUSTIN’S CAFE, LLC
 d/b/a JUSTIN’S CAFE
 1025 First Street SE
 Washington, DC 20003

 JUSTIN ROSS
 287 President Street
 Charleston, SC 29403

 ALLISON KAYS
 1011 1st Street SE, Apt. 818
 Washington, DC 20003


        Defendants.


                                         COMPLAINT

1.     While Plaintiff worked at Defendants’ sports bar as a kitchen hand, Defendants did not

pay him overtime wages. Instead, Defendants paid Plaintiff his regular hourly rate across all

hours worked, including overtime hours. Moreover, Defendants failed to pay Plaintiff for his

final 2 months of work.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay

regular and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq., the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C.
              Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 2 of 9



Code, § 32-1001 et seq., and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.

                                       Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all of the acts or omissions

giving rise to Plaintiffs’ claims occurred in this district.

                                                Parties

5.      Plaintiff Santos Martinez Ramos is an adult resident of the District of Columbia.

6.      Defendant Justin’s Cafe, LLC is a District of Columbia corporate entity. It does business

as Justin’s Cafe. Its principal place of business is located at 1025 First Street SE, Washington,

DC 20003. Its registered agent for service of process is Justin Ross, 1025 First Street SE,

Washington, DC 20003.

7.      Defendant Justin Ross is an adult resident of South Carolina. He resides at 287 President

Street, Charleston, South Carolina 29403. He is an owner and officer of Defendant Justin’s Cafe,

LLC. He exercised control over the operations of Justin’s Cafe, LLC — including its pay

practices.

8.      Defendant Allison Kays is an adult resident of the District of Columbia. She resides at

1011 1st Street SE, Apt. 818, Washington, DC 20003. She exercised control over the operations

of Justin’s Cafe, LLC — including its pay practices.

                                         Factual Allegations
9.      Defendants owned and operated Justin’s Cafe, a sports bar located at 1025 First Street

SE, Washington, DC 20003.

10.     Justin’s Cafe abruptly closed on approximately October 24, 2018.


                                                    2
              Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 3 of 9



11.    Plaintiff worked at Justin’s Cafe from approximately 2013 through approximately

October 24, 2018.

12.    Plaintiff worked at Justin’s Cafe as a kitchen hand.

13.    Plaintiff’s job duties at Justin’s Cafe primarily consisted of washing dishes, peeling

potatoes, cutting vegetables, and preparing food.

14.    Plaintiff typically and customarily worked 45.0–56.0 hours per week.

15.    At all relevant times, Defendants paid Plaintiff by the hour.

16.    During the three prior to the filing of this complaint, Defendants paid Plaintiff

approximately the following hourly rates:

                         Approximate Dates                 Hourly Rate
                      Dec. 20, 2015–Apr. 30, 2016            $11.00
                      May 01, 2016–Aug. 20, 2016             $12.00
                      Aug. 21, 2016–Apr. 15, 2017            $13.00
                      Apr. 16, 2017–Oct. 24, 2018            $16.00

17.    At all relevant times, Defendants paid Plaintiff by check.

18.    Plaintiff typically and customarily worked more than 40 hours per workweek for

Defendants.

19.    Defendants paid Plaintiff the same regular hourly rate across all hours worked, including

overtime hours.

20.    Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of 40 in a workweek.

21.    For example, during the two-week pay period of March 6–19, 2016, Plaintiff worked

112.85 hours. Defendants paid him $11.00 across all hours worked, including overtime hours.

Defendants provided him with the following paystub:




                                                 3
               Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 4 of 9




22.    Moreover, Defendants did not pay Plaintiff his regular promised wage for some of his

time worked.

23.    Defendants tendered Plaintiff multiple paychecks that bounced.

24.    Due to the bounced checks, Defendants did not pay Plaintiff for his work from September

7, 2018 through October 13, 2018.

25.    Furthermore, Defendants never tendered any pay to Plaintiff for his work from October

14, 2018 through October 24, 2018.

26.    Defendants owe Plaintiff approximately $9,000.00 in unpaid wages from September 7,

2018 through October 24, 2018.

27.    For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $15,249.84 in regular and overtime wages (excluding liquidated

damages).

28.    Defendant Justin Ross hired Plaintiff to work at Justin’s Cafe.

29.    Defendant Justin Ross set Plaintiff’s initial hourly rate.

30.    Defendant Justin Ross periodically raised Plaintiff’s hourly rate.

31.    Defendants Justin Ross and Allison Kays set and Plaintiff’s work schedule.

32.    At different times, Defendants Justin Ross and Allison Kays signed Plaintiff’s checks.



                                                 4
               Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 5 of 9



33.    Defendant Allison Kays signed Plaintiff’s paychecks that bounced.

34.    At different times, Defendants Justin Ross and Allison Kays tendered Plaintiff his pay.

35.    Defendant Justin Ross personally decided to close Justin’s Cafe.

36.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

37.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

38.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

39.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

40.    At all relevant times, Defendants were aware that they were legally required to pay

Plaintiff one and one-half times his regular rate for all hours worked in excess of 40 hours in any

one workweek.

41.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

42.    At all relevant times, the annual gross volume of Justin’s Cafe, LLC’s business exceeded

$500,000.00.

43.    At all relevant times, Justin’s Cafe, LLC had two or more employees who handled goods

and/or materials that had traveled in or been produced in interstate commerce.

44.    At all relevant times, Justin’s Cafe, LLC had two or more employees who handled food

products, such as potatoes, beef, and chicken, that had been grown and raised outside of the

District of Columbia.

                                        COUNT I
                FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

45.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

46.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).


                                                 5
             Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 6 of 9



47.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of 40 hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

48.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rates for hours worked in excess of 40 hours in any one workweek.

49.    Defendants’ violations of the FLSA were willful.

50.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT II
            FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA

51.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

52.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

53.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of 40 hours in any one workweek. D.C. Code

§ 32-1003(c).

54.    Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of 40 hours in any one

workweek.

55.    Defendants’ violations of the DCMWA were willful.

56.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated


                                                 6
             Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 7 of 9



damages, court costs, reasonable attorney’s fees and expenses, interest, and any other relief

deemed appropriate by the Court.

                                           COUNT III
                   FAILURE TO PAY WAGES UNDER THE DCWPCL

57.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

58.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

59.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

60.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

61.    For purposes of the DCWPCL, “wages” include, among other things, regular, and

overtime wages. D.C Code § 32-1301(3).

62.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including regular and overtime wages.

63.    Defendants’ violations of the DCWPCL were willful.

64.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages,

reasonable attorney’s fees and expenses, interest, court costs, and any other relief deemed

appropriate by the Court.




                                                 7
             Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 8 of 9



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendants, jointly and severally, on all counts, in the current total amount of $66,904.86 and

grant the following relief:

       a.       Award Plaintiff $60,999.36, consisting of the following overlapping elements:

              i.       unpaid overtime wages, plus an equal amount as liquidated damages,

                       pursuant to the FLSA, 29 U.S.C. § 216;

             ii.       unpaid overtime wages, plus three times the amount of unpaid wages as

                       liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;

            iii.       unpaid regular and overtime wages, plus three times the amount of unpaid

                       wages as liquidated damages, pursuant to the DCWPCL, D.C. Code

                       §§ 32-1303(4) and 32-1308;

       b.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.       Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix

       approved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and

       updated to account for the current market hourly rates for attorney’s services, pursuant to

       the DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $5,505.50);

       d.       Award Plaintiff court costs (currently, $400.00); and

       e.       Award any additional relief the Court deems just.




                                                 8
           Case 1:19-cv-00014 Document 1 Filed 01/03/19 Page 9 of 9



Date: January 3, 2019                     Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #986001
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiff




                                      9
